Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to Abstract set forth to the Non-Final Office action mailed on 7/08/2022 has been withdrawn because of the amendment filed on 9/29/2022.
3.	The objection to claim 20 set forth to the Non-Final Office action mailed on 7/08/2022 has been withdrawn because of the amendment filed on 9/29/2022.
4.	Applicant’s arguments, see remarks page 9-11, filed 9/29/2022, with respect to the rejection(s) of Claims 1-18 and 20-22 under 35 U.S.C. 102 (a) (1) as being anticipated by CHENG et al. (CN 104713714 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 10-11, regarding the rejection of independent claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by CHENG et al. (CN 104713714 A), that, “Therefore, although Cheng discloses a method for “extract[ing] the characteristic indexes of the signals collected during movement of the circuit breaker,” and to use “the grid multi-density clustering algorithm to cluster the new feature vector to evaluate the health status of the circuit breaker,” Cheng “extract[s] the characteristic indexes’ for individual circuit breakers. In contradistinction, claim 1 recites “wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously (Remarks-Page 10) performed,” for all circuit breakers present in the “fleet of circuit breakers.” Cheng does not disclose, teach, or suggest synchronously performing the “measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers,” as in claim 1 (Remarks-Page 11).”

Examiner Response:
Applicant’s arguments, see page 10-11, filed 9/29/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 1, “measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers during their operation;……… generating a signal indicating the condition of the fleet of circuit breakers based on a cluster number resulted from the cluster analysis; wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed.” Therefore, in view of applicant’s claim amendment, Ashtekar et al. (US 20170047184 A1) is applied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (CN 104713714 A) in view of Ashtekar et al. (US 20170047184 A1) as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.
Similarly, independent claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (CN 104713714 A) in view of Ashtekar et al. (US 20170047184 A1) as set forth below.

Applicant’s argument regarding dependent claims are moot as applicant has amended the claims which necessitates a new ground of rejection. Claim(s) 2-4, 6-9, 11-13, 15-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (Hereinafter “Cheng”) in the Patent Number CN 104713714 A in view of Ashtekar et al. (Hereinafter “Ashtekar”) in the US patent Application Publication Number US 20170047184 A1. See the rejection set forth below.

For expedite prosecution, applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (Hereinafter “Cheng”) in the Patent Number CN 104713714 A in view of Ashtekar et al. (Hereinafter “Ashtekar”) in the US patent Application Publication Number US 20170047184 A1.


Regarding claim 1, Cheng teaches a method for monitoring condition of a fleet of circuit breakers (a method for testing mechanical characteristics of a circuit breaker; Paragraph [0002] Line 1-2; a method for analyzing the action characteristics of a high-voltage circuit breaker based on grid multi density clustering; Paragraph [0009] Line 1), including: 
(a) measuring at least one type of operating condition related signal for the respective circuit breakers during their operation (The method firstly analyzes the electric signal, video signal, vibration signal and sound collected during the movement of the circuit breaker; Paragraph [0040] Line 2-3; In the first step, when the high-voltage circuit breaker shown in Figure 1 moves, the camera is used to capture the movement process of the high-voltage circuit breaker and tracks its movement trajectory to obtain motion-related parameters, and obtain the vibration signal of the high-voltage circuit breaker is operating through various acquisition cards. Sound signal and electric signal, Figure 3 - Figure 5 respectively show the electrical signal, vibration signal and sound signal when the high voltage circuit breaker is closed; Paragraph [0041] Line 1-5); 
(b) obtaining a set of feature data representing the respective measurements of operating condition related signal (The principal component analysis method reduces the dimensionality of the original feature space; Paragraph [0034] Line 3-4; the second step is to analyze and process the various signals to obtain the required feature vectors in table 2; Paragraph [0042] Line 1; the third step is to select d main eigenvectors to form a d-dimensional data space by principal component analysis; Paragraph [0043] Line 1); 
(c) performing cluster analysis of the set of feature data based on a similarity threshold (The principal component analysis method reduces the dimensionality of the original feature space, and then uses the grid multi-density clustering algorithm to cluster the new feature vector to evaluate the health status of the circuit breaker; Paragraph [0034] Line 3-5; Paragraph 44-45; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1; In the seventh step, each grid unit is inspected one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit; Paragraph [0047] Line 1-2; The grid density clustering algorithm is used to analyze the action characteristic of the circuit breaker; Paragraph [0051] Line 1; The analysis process of the action characteristics of high-voltage circuit breaker based on grid multi-density clustering algorithm is shown in FIG. 6; Paragraph [0052] Line 1-2; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1); and 
(d) generating a signal indicating the condition of the fleet of circuit breakers based on a cluster number resulted from the cluster analysis (Finally, according to the relationship between the circuit breaker state and the feature vector. The tightness relationship re-determines the weight of the feature vector, and establishes a fault diagnosis method with feedback capability; Paragraph [0034] Line 5-7; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker (which also includes the condition of the fleet of the circuit breaker); Paragraph [0034] Line 20-23).
Cheng teaches measuring at least one type of operating condition related signal for the respective circuit breakers during their operation and Chen discloses individual one circuit breaker. 
However, Cheng does not disclose measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers during their operation and wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed.
Ashtekar teaches a circuit breaker and switchgear assembly with a component monitoring system and, more specifically, to circuit breaker assembly with a modular component monitoring system (Paragraph ]0002] Line 2-4), a component monitoring system structured to monitor circuit breaker assembly sub-assemblies and their component's characteristics (Paragraph [0007] Line 3-5), wherein
measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers (A circuit breaker assembly 10 is shown, in part schematically, in FIGS. 1 and 2; Paragraph [0062] Line 1) during their operation (The circuit breaker assembly 10, and in an exemplary embodiment the operating mechanism 16, includes a component monitoring system 200 structured to monitor a number of circuit breaker assembly components' characteristics including those of operating mechanism 16; Paragraph [0076] Line 1-5; Circuit breaker assembly components which is the fleet of the circuit breakers shown in Figure 1); and 
wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed (As shown in FIG. 8, a method of using the embodiment of the component monitoring system 200, which is also a displaced component monitoring system 201, includes selecting 1000 a circuit breaker assembly operating mechanism component 28 to monitor, measuring 1002 a circuit breaker assembly operating mechanism actual component characteristic of the selected circuit breaker component 28; Paragraph [0130] Line 1-7; As used herein, a “vibration sensor assembly” is a sensor assembly structured to detect vibrations or acceleration in a component, an assembly, a group of components or assemblies, a substantial portion of the circuit breaker assembly 10, or the entire circuit breaker assembly 10; Paragraph [0158] Line 1-5; Vibrations or other characteristics are determined from the sensor assembly for a group of circuit breakers and therefore characteristics or operating characteristics are measured synchronously as the circuit breakers are group of circuit breakers and monitoring device determines the characteristics from the group of the circuit breakers). The purpose of doing so is to change to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance, to continuously monitor the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and to diagnose when an operating mechanism component will need replaced, to have a modular, portable circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cheng in view of Ashtekar, because Ashtekar teaches to perform the measurement of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers substantially synchronously changes to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance (Paragraph [0005]), continuously monitors the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and diagnoses when an operating mechanism component will need replaced (Paragraph [0005]), have a modular, portable circuit breaker (Paragraph [0006]).

Regarding claim 2, Cheng teaches a method, wherein: 
the signal indicates an abnormal condition of the fleet of circuit breakers where the cluster number is above one (If the number of clusters does not meet the requirements, the density threshold MinPts is modified to continue clustering; Paragraph [0048] Line 3-4; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; Paragraph [0034] Line 20-23; Number of clusters does not meet the requirements and wherein the requirement must be above one).


Regarding claim 3, Cheng teaches a method, wherein: 
the signal's indication of the abnormal condition includes identifying the circuit breaker as abnormal where the set of feature data representing its operating condition related signal was grouped in a cluster having a less number of feature data than at least one of a rest of a clusters (The method, firstly analyzes the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. Signal extraction feature indicators, and then use principal component analysis to reduce the dimension of the original feature vector space and then use grid multi-density clustering algorithm to cluster the new feature vector, evaluate the operating characteristics of the circuit breaker and analyze its health status. Finally, according to the close relationship between the characteristics of the circuit breaker and analyze its eigenvectors, the eigenvectors are re-weighted to establish a fault diagnosis method with feedback capability; Paragraph [0040] Line 2-7; In the seventh step, check each grid cell one by one. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high-density cell, otherwise mark the cell as a low-density unit; Paragraph [0047] Line 1-2; In the eighth step, to cluster all the marked high-density units, that is, to merge adjacent high-density units. If the low-density unit is adjacent to high-density unit, it is also merged into the high-density unit clustering. If the low-density unit is adjacent to low-density unit, then as a single category, count the number of clustered clusters. If the number of clusters does not meet the requirements, modify the density threshold MinPts and continue clustering; Paragraph [0048] Line 1-4; here the feature data representing its operating condition related signal is the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. The feature data representing its operating condition related signal was grouped in the cluster (grouped as high-density unit and low-density unit) having the less number of feature data than at least one of the rest of the clusters. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high density cell, otherwise mark the cell as a low density unit). 


Regarding claim 4, Cheng teaches a method, wherein
the at least one type of operating condition related signal is selected from travel curve signal, vibration signal, coil current signal, motor current signal, and PD signal of the circuit breaker (The invention adopts a four-in-one diagnosis method that integrates a video signals, vibration signals, sound wave signals and vibration signals, to perform fault diagnosis on the characteristic vector of the high voltage circuit breaker; Paragraph [0036] Line 1-2; The invention adopts a grid multi-density clustering algorithm to cluster and analyze the characteristics of video, sound, vibration and electric signals of the opening and closing coils; Paragraph [0037] Line 1-2).


Regarding claim 6, Cheng teaches a method, wherein: 
the cluster analysis uses algorithm, wherein one of the algorithms including connectively-based clustering, centroid-based clustering, distribution-based clustering, and density-based clustering (The analysis process of the action characteristics of high-voltage circuit breaker based on grid multi-density clustering algorithm is shown in FIG. 6; Paragraph [0052] Line 1-2). 


Regarding claim 7, Cheng teaches a method, wherein obtaining the set of data further includes processing of the set of feature data so as to remove its components insignificantly representing an abnormal condition of the circuit breaker (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit. The seventh step is to cluster all the labeled high-density units, that is, the adjacent high-density units are merged, and if the low-density unit is adjacent to the high-density unit, the high-density unit clustering is also performed, if the low-density unit is adjacent to the low-density unit. As a single class, the number of clustered classes is counted. If the number of classes does not meet the requirements, the density threshold MinPts is modified to continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; in the ninth step, modify the weight of each feature index according to the new clustering result for the next time; Paragraph [0009] Line 16-24; Feature data is processed to identify fault type of circuit breaker is evaluated and classified to remove or further processing to modify).


Regarding claim 8, Cheng teaches a method, further including:
calculating and obtaining the similarity threshold from history profile of the fleet of circuit breakers (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit; Paragraph [0009] Line 16-17; The present invention uses the Euclidean distance to determine the average similarity between the new sample of the circuit breaker motion parameter sample and the sample in the existing category, thereby determining the category of the new sample; Paragraph [0038] Line 1-2; Here the category of the new sample is obtained by comparing with the existing category which is considered as the history profile as claim does not recite any specific definition of history profile of the circuit breaker).


Regarding claim 9, Cheng teaches a method, further including:
generating a second signal indicating a level of normal condition for each of the fleet of circuit breakers whose feature data were grouped in one of a rest of the clusters based on its similarity with the rest of the circuit breakers in a same cluster (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit. The seventh step is to cluster all the labeled high-density units, that is, the adjacent high-density units are merged, and if the low-density unit is adjacent to the high-density unit, the high-density unit clustering is also performed, if the low-density unit is adjacent to the low-density unit. As a single class, the number of clustered classes is counted. If the number of classes does not meet the requirements, the density threshold MinPts is modified to continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; in the ninth step, modify the weight of each feature index according to the new clustering result for the next time. Prepare for clustering.; Paragraph [0009] Line 16-24; The feature data representing its operating condition related signal was grouped in the cluster based on the similarity comparing the threshold MinPts (grouped as high-density unit and low-density unit); Paragraph [0040] and Paragraph [0047]).


Regarding claim 10, Cheng teaches a system for monitoring condition of a fleet of circuit breakers (a method for testing mechanical characteristics of a circuit breaker; Paragraph [0002] Line 1-2; a method for analyzing the action characteristics of a high-voltage circuit breaker based on grid multi density clustering; Paragraph [0009] Line 1), including:
at least one sensor [High resolution CCD sensor] (The beneficial effect of the invention is using high-speed, high-resolution CCD sensor for analyzing moving contact, greatly improves the test precision and speed; Paragraph [0015] Line 1-2; Claim 2. The high pressure breaker action property analyzing method based on multi-grid density clustering according to claim 1, wherein using non contact sensor technology capture high pressure breaker movement characteristic parameter), being configured to measure at least one type of operating condition related signal for the respective circuit breakers during their operation (The method firstly analyzes the electric signal, video signal, vibration signal and sound collected during the movement of the circuit breaker; Paragraph [0040] Line 2-3; In the first step, when the high-voltage circuit breaker shown in Figure 1 moves, the camera is used to capture the movement process of the high-voltage circuit breaker and tracks its movement trajectory to obtain motion-related parameters, and obtain the vibration signal of the high-voltage circuit breaker is operating through various acquisition cards. Sound signal and electric signal, Figure 3 - Figure 5 respectively show the electrical signal, vibration signal and sound signal when the high voltage circuit breaker is closed; Paragraph [0041] Line 1-5); and
a controller (Figure 2 shows the controller process the data from CCD sensor) (the camera captures the motion of the high-voltage circuit breaker and tracks its motion trajectory to obtain motion-related parameters, and obtains the vibration signal of the high-voltage circuit breaker through various acquisition cards. , sound signal and electric signal; Paragraph [0041] Line 1-3), being configured to:
obtain a set of feature data representing respective measurements of operating condition related signal (The principal component analysis method reduces the dimensionality of the original feature space; Paragraph [0034] Line 3-4; the second step is to analyze and process the various signals to obtain the required feature vectors in table 2; Paragraph [0042] Line 1; the third step is to select d main eigenvectors to form a d-dimensional data space by principal component analysis; Paragraph [0043] Line 1); 
perform cluster analysis of the set of feature data based on a similarity threshold (The principal component analysis method reduces the dimensionality of the original feature space, and then uses the grid multi-density clustering algorithm to cluster the new feature vector to evaluate the health status of the circuit breaker; Paragraph [0034] Line 3-5; Paragraph 44-45; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1; In the seventh step, each grid unit is inspected one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit; Paragraph [0047] Line 1-2; The grid density clustering algorithm is used to analyze the action characteristic of the circuit breaker; Paragraph [0051] Line 1; The analysis process of the action characteristics of high-voltage circuit breaker based on grid multi-density clustering algorithm is shown in FIG. 6; Paragraph [0052] Line 1-2; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1); and 
generate a signal indicating the condition of the fleet of circuit breakers based on the cluster number resulted from a performance of the cluster analysis (Finally, according to the relationship between the circuit breaker state and the feature vector. The tightness relationship re-determines the weight of the feature vector, and establishes a fault diagnosis method with feedback capability; Paragraph [0034] Line 5-7; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker (which also includes the condition of the fleet of the circuit breaker); Paragraph [0034] Line 20-23).
Cheng teaches measuring at least one type of operating condition related signal for the respective circuit breakers during their operation and Chen discloses individual one circuit breaker. 
However, Cheng does not disclose measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers during their operation and wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed.
Ashtekar teaches a circuit breaker and switchgear assembly with a component monitoring system and, more specifically, to circuit breaker assembly with a modular component monitoring system (Paragraph ]0002] Line 2-4), a component monitoring system structured to monitor circuit breaker assembly sub-assemblies and their component's characteristics (Paragraph [0007] Line 3-5), wherein
measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers (A circuit breaker assembly 10 is shown, in part schematically, in FIGS. 1 and 2; Paragraph [0062] Line 1) during their operation (The circuit breaker assembly 10, and in an exemplary embodiment the operating mechanism 16, includes a component monitoring system 200 structured to monitor a number of circuit breaker assembly components' characteristics including those of operating mechanism 16; Paragraph [0076] Line 1-5; Circuit breaker assembly components which is the fleet of the circuit breakers shown in Figure 1); and 
wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed (As shown in FIG. 8, a method of using the embodiment of the component monitoring system 200, which is also a displaced component monitoring system 201, includes selecting 1000 a circuit breaker assembly operating mechanism component 28 to monitor, measuring 1002 a circuit breaker assembly operating mechanism actual component characteristic of the selected circuit breaker component 28; Paragraph [0130] Line 1-7; As used herein, a “vibration sensor assembly” is a sensor assembly structured to detect vibrations or acceleration in a component, an assembly, a group of components or assemblies, a substantial portion of the circuit breaker assembly 10, or the entire circuit breaker assembly 10; Paragraph [0158] Line 1-5; Vibrations or other characteristics are determined from the sensor assembly for a group of circuit breakers and therefore characteristics or operating characteristics are measured synchronously as the circuit breakers are group of circuit breakers and monitoring device determines the characteristics from the group of the circuit breakers). The purpose of doing so is to change to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance, to continuously monitor the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and to diagnose when an operating mechanism component will need replaced, to have a modular, portable circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cheng in view of Ashtekar, because Ashtekar teaches to perform the measurement of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers substantially synchronously changes to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance (Paragraph [0005]), continuously monitors the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and diagnoses when an operating mechanism component will need replaced (Paragraph [0005]), have a modular, portable circuit breaker (Paragraph [0006]).


Regarding claim 11, Cheng teaches a system, 
wherein the signal indicates an abnormal condition of the fleet of circuit breakers where the cluster number is above one (If the number of clusters does not meet the requirements, the density threshold MinPts is modified to continue clustering; Paragraph [0048] Line 3-4; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; Paragraph [0034] Line 20-23; Number of clusters does not meet the requirements and wherein the requirement must be above one).


Regarding claim 12, Cheng teaches a system, wherein 
the signal’s indication of the abnormal condition includes identifying the circuit breaker as abnormal where the set of feature data representing its operating condition related signal was grouped in a cluster having a less number of feature data than at least one of a rest of a clusters (The method, firstly analyzes the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. Signal extraction feature indicators, and then use principal component analysis to reduce the dimension of the original feature vector space and then use grid multi-density clustering algorithm to cluster the new feature vector, evaluate the operating characteristics of the circuit breaker and analyze its health status. Finally, according to the close relationship between the characteristics of the circuit breaker and analyze its eigenvectors, the eigenvectors are re-weighted to establish a fault diagnosis method with feedback capability; Paragraph [0040] Line 2-7; In the seventh step, check each grid cell one by one. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high-density cell, otherwise mark the cell as a low-density unit; Paragraph [0047] Line 1-2; In the eighth step, to cluster all the marked high-density units, that is, to merge adjacent high-density units. If the low-density unit is adjacent to high-density unit, it is also merged into the high-density unit clustering. If the low-density unit is adjacent to low-density unit, then as a single category, count the number of clustered clusters. If the number of clusters does not meet the requirements, modify the density threshold MinPts and continue clustering; Paragraph [0048] Line 1-4; here the feature data representing its operating condition related signal is the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. The feature data representing its operating condition related signal was grouped in the cluster (grouped as high-density unit and low-density unit) having the less number of feature data than at least one of the rest of the clusters. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high density cell, otherwise mark the cell as a low density unit). 


Regarding claim 13, Cheng teaches a system, wherein: 
the at least one type of operating condition related signal is selected from travel curve signal, vibration signal, coil current signal, motor current signal, and PD signal of the circuit breaker (The invention adopts a four-in-one diagnosis method that integrates a video signals, vibration signals, sound wave signals and vibration signals, to perform fault diagnosis on the characteristic vector of the high voltage circuit breaker; Paragraph [0036] Line 1-2; The invention adopts a grid multi-density clustering algorithm to cluster and analyze the characteristics of video, sound, vibration and electric signals of the opening and closing coils; Paragraph [0037] Line 1-2).



Regarding claim 15, Cheng teaches a system, wherein: 
the cluster analysis uses algorithms wherein one of the algorithms including connectively-based clustering, centroid-based clustering, distribution-based clustering, and density-based clustering (The analysis process of the action characteristics of high-voltage circuit breaker based on grid multi-density clustering algorithm is shown in FIG. 6; Paragraph [0052] Line 1-2). 


Regarding claim 16, Cheng teaches a system, wherein: 
	the controller further processes the set of feature data so as to remove its components insignificantly representing an abnormal condition of the circuit breaker (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit. The seventh step is to cluster all the labeled high-density units, that is, the adjacent high-density units are merged, and if the low-density unit is adjacent to the high-density unit, the high-density unit clustering is also performed, if the low-density unit is adjacent to the low-density unit. As a single class, the number of clustered classes is counted. If the number of classes does not meet the requirements, the density threshold MinPts is modified to continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; in the ninth step, modify the weight of each feature index according to the new clustering result for the next time; Paragraph [0009] Line 16-24; Feature data is processed to identify fault type of circuit breaker is evaluated and classified to remove or further processing to modify).


Regarding claim 17, Cheng teaches a system, further including:
a storage unit (Figure 2 shows the storage unit), being configured to storing a history profile of the fleet of circuit breakers (The present invention uses the Euclidean distance to determine the average similarity between the new sample of the circuit breaker motion parameter sample and the sample in the existing category, thereby determining the category of the new sample; Paragraph [0038] Line 1-2); wherein:
the controller is further configured to calculate and obtain a similarity threshold from the history profile of the fleet of circuit breakers (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit; Paragraph [0009] Line 16-17; The present invention uses the Euclidean distance to determine the average similarity between the new sample of the circuit breaker motion parameter sample and the sample in the existing category, thereby determining the category of the new sample; Paragraph [0038] Line 1-2; Here the category of the new sample is obtained by comparing with the existing category which is considered as the history profile as claim does not recite any specific definition of history profile of the circuit breaker).



Regarding claim 18, Cheng teaches a system, wherein:
the controller is further configured to generate a second signal indicating a level of normal condition for each of the circuit breakers whose set of feature data were grouped in the rest of the clusters based on its similarity with the rest of circuit breakers in the same cluster (The processing method calculates the threshold MinPts; the sixth step is to check each grid unit one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit. The seventh step is to cluster all the labeled high-density units, that is, the adjacent high-density units are merged, and if the low-density unit is adjacent to the high-density unit, the high-density unit clustering is also performed, if the low-density unit is adjacent to the low-density unit. As a single class, the number of clustered classes is counted. If the number of classes does not meet the requirements, the density threshold MinPts is modified to continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; in the ninth step, modify the weight of each feature index according to the new clustering result for the next time. Prepare for clustering.; Paragraph [0009] Line 16-24; The feature data representing its operating condition related signal was grouped in the cluster based on the similarity comparing the threshold MinPts (grouped as high-density unit and low-density unit); Paragraph [0040] and Paragraph [0047]).


Regarding claim 20, Cheng teaches a system (a method for testing mechanical characteristics of a circuit breaker (circuit breaker includes the fleet); Paragraph [0002] Line 1-2; a method for analyzing the action characteristics of a high-voltage circuit breaker based on grid multi density clustering; Paragraph [0009] Line 1), including: 
a fleet of the circuit breakers (a method for testing mechanical characteristics of a circuit breaker (circuit breaker includes the fleet); Paragraph [0002] Line 1-2), including:
at least one sensor [High resolution CCD sensor] (The beneficial effect of the invention is using high-speed, high-resolution CCD sensor for analyzing moving contact, greatly improves the test precision and speed; Paragraph [0015] Line 1-2; Claim 2. The high pressure breaker action property analyzing method based on multi-grid density clustering according to claim 1, wherein using non contact sensor technology capture high pressure breaker movement characteristic parameter), being configured to measure at least one type of operating condition related signal for the respective circuit breakers during their operation (The method firstly analyzes the electric signal, video signal, vibration signal and sound collected during the movement of the circuit breaker; Paragraph [0040] Line 2-3; In the first step, when the high-voltage circuit breaker shown in Figure 1 moves, the camera is used to capture the movement process of the high-voltage circuit breaker and tracks its movement trajectory to obtain motion-related parameters, and obtain the vibration signal of the high-voltage circuit breaker is operating through various acquisition cards. Sound signal and electric signal, Figure 3 - Figure 5 respectively show the electrical signal, vibration signal and sound signal when the high voltage circuit breaker is closed; Paragraph [0041] Line 1-5); and
a controller (Figure 2 shows the controller process the data from CCD sensor) (the camera captures the motion of the high-voltage circuit breaker and tracks its motion trajectory to obtain motion-related parameters, and obtains the vibration signal of the high-voltage circuit breaker through various acquisition cards, sound signal and electric signal; Paragraph [0041] Line 1-3), being configured to:
obtain a set of feature data representing the respective measurements of operating condition related signal (The principal component analysis method reduces the dimensionality of the original feature space; Paragraph [0034] Line 3-4; the second step is to analyze and process the various signals to obtain the required feature vectors in table 2; Paragraph [0042] Line 1; the third step is to select d main eigenvectors to form a d-dimensional data space by principal component analysis; Paragraph [0043] Line 1); 
perform cluster analysis of the set of feature data based on a similarity threshold (The principal component analysis method reduces the dimensionality of the original feature space, and then uses the grid multi-density clustering algorithm to cluster the new feature vector to evaluate the health status of the circuit breaker; Paragraph [0034] Line 3-5; Paragraph 44-45; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1; In the seventh step, each grid unit is inspected one by one. If the number of samples in a grid unit is greater than MinPts, the unit is marked as a high density unit, otherwise the unit is marked as a low density unit; Paragraph [0047] Line 1-2; The grid density clustering algorithm is used to analyze the action characteristic of the circuit breaker; Paragraph [0051] Line 1; The analysis process of the action characteristics of high-voltage circuit breaker based on grid multi-density clustering algorithm is shown in FIG. 6; Paragraph [0052] Line 1-2; The sixth step is to call the density threshold processing method to calculate the threshold MinPts; Paragraph [0046] Line 1); and 
generate a signal indicating the condition of the fleet of circuit breakers based on the cluster number resulted from the performance of the cluster analysis (Finally, according to the relationship between the circuit breaker state and the feature vector. The tightness relationship re-determines the weight of the feature vector, and establishes a fault diagnosis method with feedback capability; Paragraph [0034] Line 5-7; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker (which also includes the condition of the fleet of the circuit breaker); Paragraph [0034] Line 20-23);
a server (Figure 2 shows the server that indicates the condition), being configured to receive the signal indicating the condition of the fleet of circuit breakers (The method for analyzing the operating characteristics of a high-voltage circuit breaker based on grid multi-density clustering is further described below with reference to FIG. 1, FIG. 2 and Table 2. The method, firstly analyzes the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. Signal extraction feature indicators, and then use principal component analysis to reduce the dimension of the original feature vector space and then use grid multi-density clustering algorithm to cluster the new feature vector, evaluate the operating characteristics of the circuit breaker and analyze its health status. Finally, according to the close relationship between the characteristics of the circuit breaker and analyze its eigenvectors, the eigenvectors are re-weighted to establish a fault diagnosis method with feedback capability; Paragraph [0040] Line 1-7).
Cheng teaches measuring at least one type of operating condition related signal for the respective circuit breakers during their operation and Chen discloses individual one circuit breaker. 
However, Cheng does not disclose measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers during their operation and wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed.
Ashtekar teaches a circuit breaker and switchgear assembly with a component monitoring system and, more specifically, to circuit breaker assembly with a modular component monitoring system (Paragraph ]0002] Line 2-4), a component monitoring system structured to monitor circuit breaker assembly sub-assemblies and their component's characteristics (Paragraph [0007] Line 3-5), wherein
measuring at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers (A circuit breaker assembly 10 is shown, in part schematically, in FIGS. 1 and 2; Paragraph [0062] Line 1) during their operation (The circuit breaker assembly 10, and in an exemplary embodiment the operating mechanism 16, includes a component monitoring system 200 structured to monitor a number of circuit breaker assembly components' characteristics including those of operating mechanism 16; Paragraph [0076] Line 1-5; Circuit breaker assembly components which is the fleet of the circuit breakers shown in Figure 1); and 
wherein the measuring of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers are substantially synchronously performed (As shown in FIG. 8, a method of using the embodiment of the component monitoring system 200, which is also a displaced component monitoring system 201, includes selecting 1000 a circuit breaker assembly operating mechanism component 28 to monitor, measuring 1002 a circuit breaker assembly operating mechanism actual component characteristic of the selected circuit breaker component 28; Paragraph [0130] Line 1-7; As used herein, a “vibration sensor assembly” is a sensor assembly structured to detect vibrations or acceleration in a component, an assembly, a group of components or assemblies, a substantial portion of the circuit breaker assembly 10, or the entire circuit breaker assembly 10; Paragraph [0158] Line 1-5; Vibrations or other characteristics are determined from the sensor assembly for a group of circuit breakers and therefore characteristics or operating characteristics are measured synchronously as the circuit breakers are group of circuit breakers and monitoring device determines the characteristics from the group of the circuit breakers). The purpose of doing so is to change to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance, to continuously monitor the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and to diagnose when an operating mechanism component will need replaced, to have a modular, portable circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cheng in view of Ashtekar, because Ashtekar teaches to perform the measurement of the at least one type of operating condition related signal for each respective circuit breaker in the fleet of circuit breakers substantially synchronously changes to Reliability Centered Maintenance (RCM) where the component failure with its failure mode is predicted in priori and to arrange a maintenance at appropriate time in advance (Paragraph [0005]), continuously monitors the “health” of the circuit breaker and switchgear subassemblies, operating mechanism components and diagnoses when an operating mechanism component will need replaced (Paragraph [0005]), have a modular, portable circuit breaker (Paragraph [0006]).


Regarding claim 21, Cheng teaches a system,  
wherein the signal indicates an abnormal condition of the fleet of circuit breakers where the cluster number is above one (If the number of clusters does not meet the requirements, the density threshold MinPts is modified to continue clustering; Paragraph [0048] Line 3-4; If the number of clusters does not meet the requirements, the density threshold will be modified. MinPts, continue clustering; For the new circuit breaker motion parameter sample feature vector, use the adjacent similarity to classify the new sample and evaluate the fault type of the circuit breaker; Paragraph [0034] Line 20-23; Number of clusters does not meet the requirements and wherein the requirement must be above one).

Regarding claim 22, Cheng teaches a system, wherein: 
the signal's indication of the abnormal condition includes identifying the circuit breaker as abnormal where the feature data representing its operating condition related signal was grouped in a cluster having a less number of feature data than at least one of a rest of the clusters (The method for analyzing the operating characteristics of a high-voltage circuit breaker based on grid multi-density clustering is further described below with reference to FIG. 1, FIG. 2 and Table 2. The method, firstly analyzes the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. Signal extraction feature indicators, and then use principal component analysis to reduce the dimension of the original feature vector space and then use grid multi-density clustering algorithm to cluster the new feature vector, evaluate the operating characteristics of the circuit breaker and analyze its health status. Finally, according to the close relationship between the characteristics of the circuit breaker and analyze its eigenvectors, the eigenvectors are re-weighted to establish a fault diagnosis method with feedback capability; Paragraph [0040] Line 1-7; In the seventh step, check each grid cell one by one. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high-density cell, otherwise mark the cell as a low-density unit; Paragraph [0047] Line 1-2; In the eighth step, to cluster all the marked high-density units, that is, to merge adjacent high-density units. If the low-density unit is adjacent to high-density unit, it is also merged into the high-density unit clustering. If the low-density unit is adjacent to low-density unit, then as a single category, count the number of clustered clusters. If the number of clusters does not meet the requirements, modify the density threshold MinPts and continue clustering; Paragraph [0048] Line 1-4; here the feature data representing its operating condition related signal is the electric signal, video signal, vibration signal and sound collected during the circuit breaker movement. The feature data representing its operating condition related signal was grouped in the cluster (grouped as high-density unit and low-density unit) having the less number of feature data than at least one of the rest of the clusters. If the number of samples in a grid unit is greater than MinPts, mark the cell as a high density cell, otherwise mark the cell as a low density unit). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858